PER CURIAM:
Roslyn Holman appeals the district court’s order accepting the recommendation of the magistrate judge and granting Defendant’s motion for summary judgment in her employment discrimination action alleging retaliation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Holman v. Clemson University, No. 4:05-cv-02727-TLW, 2007 WL 2455179 (D.S.C. Aug. 23, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.